DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2021/0136456) in view of Suchoba (WO 2014/185867 A1).
Regarding claim 1, Srinivasan discloses a method for integrating sports gaming with live television, the method comprising:
receiving, by a television receiver, live television programming from a television service provider system; outputting, by the television receiver for presentation to a television, the live television programming received from the television service provider system; while outputting the live television programming, generating, by the television receiver, a sports gaming interface to be presented concurrently with the live television programming, wherein: the sports gaming interface indicates a plurality of wagering options that are each selectable by a television viewer (Figure 2; ¶ [0042]-[0047], ¶ [0054] and ¶ [0057]-[0059]); 
receiving, a selection of a first wager from the plurality of wagering options presented in the sports gaming interface and a request to send to a mobile device of the television viewer; in response to the selection, transmitting, by the television receiver, an account identifier to the television service provider system (¶ [0044]-[0049], ¶ [0057]-[0058] and ¶ [0066]-[0068]); and wherein the sports gaming server system is distinct from the television service provider system (Figures 8-9 for game entity/game engine is distinct from pay TV provider).
Srinivasan is silent about in response to the selection of a first wager selectable via a remote control of the television receiver, transmitting a wager identifier of the first selected wager and an account identifier to the television service provider system; and transmitting, by the television service provider system, to a sports gaming server system, the wager identifier and the account identifier.
Suchoba discloses a system for providing wager services by means of digital cable television (abstract). Suchoba discloses the sports gaming interface indicates a plurality of wagering options that are each selectable by a television viewer via a remote control of the television receiver; receiving, by the television receiver via the remote control, a selection of a first wager from the plurality of wagering options presented in the sports gaming interface and a request to send to a mobile device of the television viewer; in response to the selection, transmitting, by the television receiver, a wager identifier of the first selected wager and an account identifier to the television service provider system; and transmitting, by the television service provider system, to a sports gaming server system, the wager identifier and the account identifier, wherein the sports gaming server system is distinct from the television service provider system (Figures 3-4; and pages 8-9 and 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Srinivasan system with the teaching of Suchoba, so to enhance system with the capability of providing to users the wager services related to the broadcast sport game television while the users watching the sport event on a TV set in order to increase user convenience.

Regarding claim 8, Srinivasan in view of Suchoba discloses the method as discussed in the rejection of claim 1. The combined system further discloses outputting, by the television receiver, as part of the sports gaming interface, a graphical score element corresponding to a sporting event in progress that is not being presented as the live television programming, wherein the graphical score element comprises a channel change element (taught by Srinivasan; Figure 2; ¶ [0018], ¶ [0028], ¶ [0060] and ¶ [0080]); receiving, by the television receiver, a selection of the channel change element; and while presenting the sports gaming interface, changing a television channel to output live television programming corresponding to the sporting event in response to the selection of the channel change element (taught by Srinivasan; ¶ [0082]-[0085] and ¶ [0091]-[0092]).

Regarding claim 9, Srinivasan in view of Suchoba discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the live television programming is transmitted to the television receiver by the television service provider via a satellite and the wager identifier is transmitted to the television service provider via the Internet (taught by Srinivasan; Figure 1; ¶ [0054]-[0057], ¶ [0064] and ¶ [0105]-[0106]; and taught by Suchoba; pages 2 and 8-9).

Regarding claim 10, Srinivasan in view of Suchoba discloses the method as discussed in the rejection of claim 1. The combined system further discloses receiving, by the television receiver via the remote control, a selection of a second wager of the plurality of wagering options presented in the sports gaming interface, wherein the request to send to the mobile device of the television viewer occurs while both the first selected wager and the second selected wager are selected (Scrinivasan’s Figure 2).

Regarding claims 11 and 18-20, all limitations of claims 11 and 18-20 are analyzed and rejected corresponding to claims 1 and 8-10 respectively.

Allowable Subject Matter

Claims 2-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421